The petition of appellant allows for no distinction between a presumed permanent disability (the presumption *Page 256 
arising under the contract terms when total disability continues for three months) and a disability permanent in fact, of which the insured (respondent) submitted proof; and which the insurer must have deemed satisfactory as no contest was made thereabout.
Upon careful consideration of the within petition we find that none of the matters referred to therein was either overlooked or misapprehended by the Court in the preparation of the judgment heretofore filed; hence the petition is refused.
Let this order be published with the opinion.
MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur.